MEMORANDUM **
Rafaela Trevino Marroquin, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ dismissal of her appeal from an immigration judge’s denial of her application for cancellation of removal.
Petitioner’s contention that the Board violated her due process rights by failing adequately to consider certain factors bearing on hardship does not amount to a colorable constitutional claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930 (9th Cir.2005). We therefore lack jurisdiction over the petition for review. See id.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.